DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY PANEL AND DISPLAY DEVICE WITH METAL LAYER OF STACKED POWER LINE EXTENDING BEYOND ENCAPSULATION”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the limitation "the edge of the encapsulating structure" in line 3 (of each claim).  There is insufficient antecedent basis for this limitation in each of the claims. Furthermore, subsequent claims depending from claims 4 and 7 require a clear interpretation of for the purpose of examination, the limitation is interpreted as, "an edge of the encapsulating structure".


    PNG
    media_image1.png
    771
    815
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    817
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0159074 A1; hereinafter, “Kim”).
Regarding claims 1-9 and 11-19:
	re claims 1 and 11, Kim discloses (in Figs. 1-2) display panel (and a display device comprising a display panel), comprising:
	a base substrate 100 [0061];
a reference power line (see “power line 212/230” in Fig. 2 above), arranged in a non-display area 2A [0063] and comprising a first electrode metal layer 212 and a second electrode metal layer 230 which are arranged on the base substrate 100 in sequence in a stacked manner; and
an encapsulating structure 320, arranged on a side, deviating from the base substrate 100, of the reference power line 212/230; wherein in the reference power line 212/230, a projection of the second electrode metal layer 230 (see “projection of second metal 230” in EXHIBIT A above) on the base substrate 100 is arranged within a projection of the encapsulating structure 320 (see “edge of projection of encapsulating structure 320” in EXHIBIT A above) on the base substrate 100, and a projection of the first electrode metal layer 212 (see “projection of first metal 212” in EXHIBIT A above) on the base substrate goes beyond an edge of the projection of the encapsulating structure on the base substrate;
re claims 2 and 12, the display panel of claims 1 and 11, further comprising:
an inorganic insulating layer 330 [0091] arranged between the first electrode metal layer 212 and the second electrode metal layer 230 (see “part of inorganic insulating layer 330 that is between layer “212” and layer “230” in EXHIBIT A above), wherein the inorganic insulating 
re claims 3 and 13, the display panel of claims 2 and 12, wherein a material of the inorganic insulating layer 330 comprises silicon oxide or silicon nitride [0092];
re claims 4(as interpreted) and 14(as interpreted), the display panel of claims 1 and 11, further comprising:
a blocking dam 410/310 arranged between the second electrode metal layer 230 and the encapsulating structure 320 (i.e., layer “310” is considered to be a part of the blocking dam 410/310; accordingly, the blocking dam 410/310 is arranged between layer 230 and layer 320), wherein the blocking dam 410/310 covers on a side, close to an edge of the encapsulating structure, of the second electrode metal layer 230 (i.e., portion “310” of the dam 410/310 covers a side of the second electrode metal layer 230);
re claims 5 and 15, the display panel of claims 4 and 14, further comprising:
a pixel definition layer 180 [0179] arranged between the second electrode metal layer  and the encapsulating structure 320 (see “part of pixel definition layer 180 that is between layer “230” and layer “320” in EXHIBIT A above); wherein the pixel definition layer 180 and the blocking dam 410/310 belong to a same film layer (i.e., layers 412/414 of the dam 410/310 belong to the same film layer as the pixel definition layer 180, see [0105]);
re claims 6 and 16, the display panel of claims 5 and 15, further comprising: 
an organic insulating layer 320 (i.e., the encapsulating structure 320 is an organic insulating layer, see [0091]) arranged between the pixel definition layer 180 and the second electrode metal layer 230 (see “part of organic insulating layer 320 that is between layer “180” and layer “230” in EXHIBIT B above);
re claims 7 and 17, the display panel of claims 6 and 16, wherein on the side, close to the edge of the encapsulating structure 320, of the second electrode metal layer 230, the organic insulating layer 320 completely covers the second electrode metal layer 230 (i.e., in Fig. 2, the left-side edge of layer “230” is completely covered by layer “320”);
re claims 8 and 18, the display panel of claims 7 and 17, wherein on the side, close to the edge of the encapsulating structure 320, of the second electrode metal layer 230, the blocking dam 410/310 completely covers the organic insulating layer 320 (see EXHIBIT B above, “the blocking dam 410/310 completely covers layer “320” at least in one view”);
re claims 9 and 19, the display panel of claims 8 and 18, further comprising a cathode layer 230 (see EXHIBIT A above, “cathode 230 region”) arranged on a side, far away from the second electrode metal layer 230 (in the “power line region”, see EXHIBIT A above), of the pixel definition layer 180;
part of the first electrode metal layer 212 goes beyond the edge of the encapsulating structure 230, and at the position at which the first electrode metal layer 212 does not go beyond the edge of the encapsulating structure 230, the cathode layer 230 is electrically connected with the second electrode metal layer 230 (i.e., in EXHIBIT A above, the sandwiched-region directly between “cathode 230 region” and “power line region” is beyond/within the edge of the encapsulating structure 230, and in this sandwiched-region, the cathode layer 230 is electrically connected with the second electrode metal layer “power line 212/230”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 10 and 20:
	Kim anticipates claims 1, 11 and discloses materials such as titanium and aluminum are well suited for the metal layers (e.g., see [0073] and [0082]), wherein the metal layer can be single layer structure or multilayer structure comprising a compound of different materials.  Although, Kim does not explicitly disclose Ti/Al/Ti metal composite film layers, the current claim is deemed obvious because the general conditions of the claimed invention have been disclosed, and given Kim, one of ordinary skill in the art would have been able to incorporate suitable, well-known materials, or combination of materials, according to design needs.  In other In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose metal layers extending beyond an edge of an encapsulating structure and into a non-display region in a manner having similarity to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892